United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 30, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30645
                         Summary Calendar


EMMANUEL ST. FLEUR,

                                    Petitioner-Appellant,

versus

MICHAEL CHERTOFF, SECRETARY, DEPARTMENT OF HOMELAND SECURITY;
ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL; BOARD OF IMMIGRATION
APPEALS MEMBERS; NANCY HOOKS; U.S. BUREAU OF IMMIGRATION
& CUSTOMS ENFORCEMENT; J.P. YOUNG; ALLEN POVENMIRE,

                                    Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 2:04-CV-2431
                       --------------------

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Emmanuel St. Fleur, pro se, appeals from the district

court’s dismissal of his 28 U.S.C. § 2241 petition for lack of

jurisdiction and from the denial of his motion for

reconsideration.   St. Fleur argues that during the proceedings

before the BIA, 1) the IJ and the BIA failed to examine

documentary evidence, 2) federal officials led him to believe

that they would provide him with the legal materials he needed to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-30645
                                  -2-

file his brief, and 3) the BIA abused its discretion in refusing

to allow him an extension of time to file his brief.      He asks

this court to remand “the case to the Immigration Court to render

a decision consistent with [his] legitimate claim of Derivative

Citizenship.”   St. Fleur’s notice of appeal, dated May 12, 2005,

was not timely to appeal the district court’s March 3, 2005,

judgment dismissing his habeas petition but was timely to appeal

the denial of his motion for reconsideration, which we construe

as a motion arising under FED. R. CIV. P. 60(b).

     On May 11, 2005, Congress passed the REAL ID Act, which

“divested federal courts of jurisdiction over § 2241 petitions

attacking removal orders.”    Rosales v. Bureau of Immigration

and Customs Enforcement, 426 F.3d 733, 736 (5th Cir. 2005),

cert. denied, 126 S. Ct. 1055 (2006).       To the extent that St.

Fleur challenged his detention, the Real ID Act did not preclude

the district court from exercising jurisdiction over St. Fleur’s

28 U.S.C. § 2241 petition.    See Gul v. Rozos, 163 F. App’x 317,

318-19 (5th Cir. 2006).   St. Fleur was removed to Haiti during

the district court proceedings, and he does not argue on appeal

his claim seeking release from detention and does not challenge

the district court’s determination that it lacked jurisdiction

due to St. Fleur’s failure to exhaust administrative remedies.

See 8 U.S.C. § 1252(d)(1).    St. Fleur also does not raise on

appeal his claims for monetary damages and seeking mandamus

relief.   Thus, he has abandoned these issues for purposes of

appeal.   See Brinkmann v. Dallas County Deputy Sheriff Abner, 813
                             No. 05-30645
                                  -3-

F.2d 744, 748 (5th Cir. 1987).    St. Fleur has not demonstrated

that the district court abused its discretion in denying Rule

60(b) relief.     See Seven Elves, Inc. v. Eskenazi, 635 F.2d 396,

402 (5th Cir. 1981).

     To the extent that St. Fleur challenges his removal order,

“this court is . . . the exclusive forum for [St. Fleur’s]

challenge.”     Rosales, 426 F.3d at 736.   On October 15, 2004, this

court dismissed St. Fleur’s prior petition for review of the

BIA’s removal order, granting the respondent’s motion to dismiss

the petition for lack of jurisdiction.      St. Fleur v. Ashcroft,

No. 04-60898 (5th Cir. Oct. 15, 2004) (unpublished); see also St.

Fleur v. Gonzales, No. 05-60218 (5th Cir. Apr. 28, 2005)

(unpublished).    “Courts have jurisdiction to entertain successive

petitions for review only in limited circumstances.”      Gutierrez-

Morales v. Homan, 461 F.3d 605, 608 (5th Cir. 2006).     If St.

Fleur’s habeas petition is converted into a petition for review

of the BIA’s removal order, we lack jurisdiction under 8 U.S.C.

§ 1252(d)(2) to consider St. Fleur’s successive petition for

review.   See Restrepo v. Winfrey, 162 F. App’x 311, 313 (5th Cir.

2006); see Delvois v. Gonzales, 194 F. App’x 233, 234 (5th Cir.

2006).

     Accordingly, St. Fleur’s petition for review is DISMISSED

for lack of jurisdiction.    The district court’s order denying St.

Fleur’s Rule 60(b) motion seeking relief from the court’s

judgment dismissing his habeas petition is AFFIRMED.